DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 12 March 2019 and 15 October 2019. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The wording of Claim 5 is unclear. It is not understood how the at least one spacing is one spacing. This seems to be redundant, as one spacing will obviously contain a spacing. Correction and clarification of this claim is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami et al. (Kishigami, US PGPub 2017/0082730).
	Referring to Claim 1, Kishigami teaches a radar transmitting circuit (Fig. 3 #100; [0094-0095]) that transmits radar signals from a transmission array antenna (#106); and a radar 
	Referring to Claim 2, Kishigami teaches wherein the spacing of phase centers of adjacent antennas of the plurality of first antennas is equal to the first spacing excluding at least one spacing, and at least one spacing is equal to the third spacing; see Fig 10A and associated text.
	Referring to Claim 3, Kishigami teaches wherein the third spacing is equal to an integer multiple of the first spacing; See Fig. 10A and associated text.
	Referring to Claim 4, Kishigami teaches wherein the third spacing is equal to twice the first spacing; See Fig. 10A and associated text.
	Referring to Claim 5, Kishigami teaches wherein the at least one spacing is one spacing; See Fig. 10A and associated text.
	Referring to Claim 8, Kishigami teaches wherein the length in the first axis direction of a range where the phase centers of the plurality of second antennas are laid out is equal to or less than a synthesized aperture length of phase center of the plurality of first antennas, and the 
	Referring to Claim 9, Kishigami teaches wherein the phase centers of the plurality of second antennas are laid out at the second spacing in the second axis direction; See Fig. 10A and associated text.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of Alenljung et al. (Alenljung, US PGPub 2017/0139042).
	Referring to Claim 10, Kishigami teaches the plurality of first antennas but does not explicitly disclose nor suggest they have a first antenna group and a second antenna group configured of different virtual receiving arrays, and wherein the radar transmitting circuit and the radar receiving circuit each perform transmission of the radar signals and reception of the returning wave signals by switching between the first antenna group and the second antenna group.
	However, Alenljung teaches a similar arrangement as that described above; [0035].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kishigami with the grouping and switching as taught by Alenljung so as to provide a time-multiplexed MIMO.
Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WHITNEY MOORE/Primary Examiner, Art Unit 3646